DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following are examiner’s statement of reasons for allowable subject matter: 
Referring to claim 1, the Iwakura et al reference (US Patent Pub. 20150207392 A1) discloses an electromechanical transducer that converts an electric signal into mechanical vibration. The Iwakura et al reference taken alone or in combination with another, do not disclose, teach or fairly suggest the electromechanical transducer as a whole comprising: a structure portion in which at least a pair of magnets, a yoke and a coil are integrally arranged, wherein magnetic fluxes generated by the magnets are guided by the yoke and the electric signal is supplied to the coil; an armature in which an inner portion penetrating an internal space of the structure portion along a central axis extending in a first direction, and outer portions protruding from opposite sides of the inner portion are formed, and that configures a magnetic circuit with the structure portion through two regions of the inner portion to which the magnetic fluxes reverse to each other are guided so that the armature is displaced in a second direction orthogonal to the first direction by magnetic force of the magnetic circuit; and elastic members that are arranged symmetrically to each other in the second direction across each of the outer portions on the opposite sides to give restoring forces respectively to the outer portions in accordance with the displacement of the armature generated by the 

Claim 8 is allowed for the same reason as claim 1.
Claims 3-7 depend on claim 1.

Referring to claim 2, the Iwakura et al reference (US Patent Pub. 20150207392 A1) discloses an electromechanical transducer that converts an electric signal into mechanical vibration. The Iwakura et al reference taken alone or in combination with another, do not disclose, teach or fairly suggest the electromechanical transducer as a whole comprising: a structure portion in which at least a pair of magnets, a yoke and a coil are integrally arranged, wherein magnetic fluxes generated by the magnets are guided by the yoke and the electric signal is supplied to the coil; an armature in which an inner portion penetrating an internal space of the structure portion along a central axis extending in a first direction, and outer portions protruding from opposite sides of 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190.  The examiner can normally be reached on Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651                    				9/11/2021